Case 1:19-cv-23710-KMM Document 1 Entered on FLSD Docket 09/06/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:

 GERARDO MARMOL,
 and other similarly situated individuals,

         Plaintiff,

 v.

 VMSB, LLC
 d/b/a CASA CASUARINA
 d/b/a GIANNI’S

       Defendant.
 ________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff GERARDO MARMOL, by and through the undersigned

 counsel, and hereby sues Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S

 and alleges:

      1. This is an action to recover money damages for unpaid overtime wages under the laws of

         the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. § 1337 and by

         Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act, “the Act”, (Section 216

         for jurisdictional placement).

      2. Plaintiff GERARDO MARMOL is a resident of Miami-Dade County, within the

         jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the

         Act.

      3. Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S (hereinafter CASA

         CASUARINA, or Defendant) is a Florida corporation which has place of business within

                                             Page 1 of 5
Case 1:19-cv-23710-KMM Document 1 Entered on FLSD Docket 09/06/2019 Page 2 of 5



       the jurisdiction of this Court. At all times, Defendant was and is engaged in interstate

       commerce. Defendant is the employer of Plaintiff and others similarly situated within the

       meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

    4. All the actions raised in this Complaint took place in Miami-Dade County Florida, within

       the jurisdiction of this Court.

                        ALLEGATIONS COMMON TO ALL COUNTS

    5. This cause of action is brought by Plaintiff as a collective action to recover from Defendant

       overtime compensation, liquidated damages, and the costs and reasonably attorney’s fees

       under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

       “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former employees

       similarly situated to Plaintiff (“the asserted class”) who worked in excess of forty (40)

       hours during one or more weeks on or after June 2018 (the “material time”) without being

       compensated overtime wages pursuant to the FLSA.

    6. Defendant CASA CASUARINA is an Italian/Mediterranean located at 1116, Ocean Drive,

       Miami Beach, Florida 33139, where Plaintiff worked.

    7. Defendant CASA CASUARINA employed Plaintiff GERARDO MARMOL as a non-

       exempt, hourly, full-time restaurant employee, from on or about June 17, 2018, through

       approximately May 22, 2019, or 48 weeks.

    8. Plaintiff was a pastry chef helper, and his wage rate was $15.00 an hour. Plaintiff’s

       overtime rate was $22.50 an hour.

    9. In the course of employment with Defendant, the Plaintiff and other persons of the asserted

       class regularly worked overtime hours (that is, hours in excess of forty (40)per workweek,

       referred to herein as “overtime hours” and were not paid overtime compensation at an



                                            Page 2 of 5
Case 1:19-cv-23710-KMM Document 1 Entered on FLSD Docket 09/06/2019 Page 3 of 5



       overtime rate of time and one-half of their regular rate of pay (the “overtime rate”) for all

       the hours worked.

    10. Every week Plaintiff was paid for part of his overtime hours at the correct rate. However,

       Defendant did not pay Plaintiff for all the overtime hours that he worked within a week

       period.

    11. In addition, Plaintiff did not take bona fide lunch periods which constitute additional

       unpaid overtime hours.

    12. The records, if any, concerning the number of hours worked by Plaintiff, and all other

       similarly situated employees, and the compensation actually paid to such employees should

       be in the possession and custody of Defendant. However, upon information and belief,

       Defendant did not maintain accurate and complete time records of hours worked by

       Plaintiff and other employees in the asserted class.

    13. At all times pertinent to this Complaint, Defendant failed to comply with Title 29 U.S.C.

       §§201-209. In that, Plaintiff and those employees similarly situated performed services and

       labor for Defendant for which Defendant made no provision to pay Plaintiff and the other

       similarly situated employees compensation to which they were lawfully entitled for all the

       hours worked in excess of forty within a workweek.

    14. Plaintiff has retained the law offices of the undersigned attorney to represent him

       individually and on behalf of the asserted class in this action and is obligated to pay a

       reasonable attorneys’ fees and costs.

                                   COUNT I:
                 WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                           FAILURE TO PAY OVERTIME




                                           Page 3 of 5
Case 1:19-cv-23710-KMM Document 1 Entered on FLSD Docket 09/06/2019 Page 4 of 5



    15. Plaintiff GERARDO MARMOL re-adopts every factual allegation as stated in paragraphs

        1-14 above as if set out in full herein.

    16. At all times pertinent to this Complaint, Defendant was engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s). Upon information

        and belief, the annual gross revenue of the Employer/Defendant was always material hereto

        in excess of $500,000 per annum.

    17. Alternatively, Plaintiff and those employees similarly situated worked in interstate

        commerce as to fall within the protections of the Act.

    18. Plaintiff is entitled to be paid time and one-half of Plaintiff’s regular rate of pay for each

        hour worked in excess of forty (40) hours per workweek. All similarly situated employees,

        are similarly owed their overtime rate for each overtime hour they worked and were not

        properly paid.

    19. By reason of the said intentional, willful and unlawful acts of Defendant, Plaintiff and the

        similarly situated employees in the asserted class have suffered damages plus incurring

        costs and reasonable attorney’s fees.

    20. As a result of Defendant’s willful violations of the Act, Plaintiff and those similarly situated

        to Plaintiff are entitled to liquidated damages.

                                         PRAYER FOR RELIEF

 WHEREFORE, Plaintiff GERARDO MARMOL and those similarly situated individuals

 respectfully request that this Honorable Court:

    A. Enter judgment for Plaintiff GERARDO MARMOL and other similarly situated and

        against the Defendant CASA CASUARINA based on Defendant’s willful violations of the

        Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and



                                              Page 4 of 5
Case 1:19-cv-23710-KMM Document 1 Entered on FLSD Docket 09/06/2019 Page 5 of 5



     B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

         for hours worked in excess of forty weekly, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just and/or available

         pursuant to Federal Law.

                                       JURY DEMAND

 Plaintiff GERARDO MARMOL and those similarly situated demand trial by jury of all issues

 triable as of right by jury.

 Dated: September 6, 2019

                                                 Respectfully submitted,

                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                            Page 5 of 5
